Citation Nr: 0010274	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-20 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
jaundice due to hepatitis and, if so, whether entitlement to 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD and 
seeking to reopen with new and material evidence a previously 
denied claim of entitlement to service connection for 
jaundice.

It is noteworthy that, during his November 1995 personal 
hearing, the veteran indicated that he wanted service 
connection for gallstones, believing that they were related 
to his jaundice.  It was agreed during that hearing that a 
separate claim seeking entitlement to service connection for 
gallstones would be submitted.  Such a claim was submitted in 
December 1995, but was denied by the RO in a December 1996 
rating decision, which was not appealed.  That matter is not 
before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran served on active duty during World War II, 
and, during that time, was involved in combat with the enemy.  
He was awarded the Purple Heart and other decorations.
3.  The preponderance of the evidence reflects that the 
veteran has PTSD that is related to his period of active 
service.

4.  A claim seeking entitlement to service connection for 
jaundice was denied by the RO in a September 1945 decision.  
The reason for the RO's denial was that no evidence indicated 
that the veteran currently had jaundice.

5.  The evidence added to the record since the September 1945 
RO decision includes medical records indicating recent 
presence of jaundice and hepatitis.

6.  The newly-submitted evidence bears directly and 
substantially on the issue of a current disability involving 
jaundice due to hepatitis.

7.  The claims file contains no competent evidence of a nexus 
between the veteran's inservice jaundice and acute hepatitis 
and any current disability.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b)  (West 1991); 38 C.F.R. §§  3.303, 3.304(f)  
(1999).

2.  The September 1945 RO decision denying the veteran's 
claim for entitlement to service connection for jaundice is 
final.  Veterans Regulation No. 2 (a), pt. II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 
1957; currently 38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. 
§ 20.302  (1999).

3.  Additional evidence received since the September 1945 RO 
decision is both new and material; thus, the claim for 
service connection for jaundice due to hepatitis is reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156(a)  
(1999).

4.  The veteran has not presented a well grounded claim for 
entitlement to service connection for jaundice due to 
hepatitis and, therefore, there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a)  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for PTSD

a.  Well grounded claim

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim for service connection is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  A claim for service 
connection for PTSD is well grounded when the veteran has 
submitted:  (1) medical evidence of a current diagnosis of 
PTSD; (2) lay evidence (presumed credible for these purposes) 
of an inservice stressor(s); and (3) medical evidence of a 
nexus between service and the current PTSD disability.  
Gaines v. West, 11 Vet. App. 353, 357  (1998) (citing Cohen 
v. Brown, 10 Vet. App. 128, 136-37  (1997)).

In this case, the Board concludes that the veteran's claim 
for service connection for PTSD is well grounded.  It finds 
that the veteran has submitted evidence of a diagnosis of 
PTSD, of inservice, combat-related stressors presumed to have 
occurred, and of a plausible relationship between the PTSD 
and inservice stressors.  This is sufficient to establish a 
well-grounded claim.  See Epps v. Gober, 126 F.3d 1464  (Fed. 
Cir. 1997).

Because the claim is well-grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
the claim.  38 U.S.C.A. § 5107(a)  (West 1991).  In this 
regard, the Board notes that VA obtained his service medical 
records and provided him with a personal hearing and with VA 
compensation and pension examinations.  It also attempted to 
obtain all the evidence which he indicated might be 
available.  

The Board notes recent statements by the veteran to the 
effect that his due process rights were "violated" during 
his November 1995 personal hearing because he was not able to 
submit evidence in support of his claim.  They assert that he 
was not able to submit pertinent provisions of the Code of 
Federal Regulations (CFR) and other evidence.  The Board has 
carefully considered these assertions, but finds them without 
merit.  The transcript of the November 1995 personal hearing 
shows that the veteran brought with him to the hearing a 
manual from one of the service organizations that contained 
CFR provisions.  The chairperson of the hearing stated that 
"the veteran may use the references to the [CFR] if he so 
desires during the course of the hearing."  Later during the 
hearing, the veteran indicated that he was not able to 
identify the pertinent CFR provisions in such a limited 
amount of time because of his poor eyesight.  As such, the 
chairperson suggested that he be given a period of 60 days 
after the hearing to submit a written document referring to 
the CFR.  The veteran did not object.  In fact, he apologized 
for not having the actual CFR with him at the hearing, 
stating that he would correct that mistake at a later date.  
At the end of the hearing, the chairperson reiterated to the 
veteran that he had 60 days to submit any additional evidence 
in support of his claim, to which the veteran thanked her.  

Subsequent to the hearing, in December 1995, the veteran 
submitted a statement outlining several pertinent provisions 
of the CFR for Board consideration.  He submitted another 
such statement in June 1996.  In January 1997, the RO sent 
the veteran a letter indicating that it was giving him 60 
more days to submit any more information or comment.  In 
February 1997, the veteran requested more than 60 days to 
reply.  In March 1997, he requested another 45 days to 
provide evidence.  Then, in April 1997, he requested a Travel 
Board hearing, a request which he withdrew in July 1997.  The 
veteran submitted more CFR provisions in October 1998.  His 
claim was finally certified to the Board in March 2000.  
Overall, the Board finds that the RO provided the veteran 
with ample opportunity to submit any and all evidence in 
support of his claim, both at the November 1995 hearing and 
during the more than 4 years after that hearing.  It notified 
the veteran orally and in writing of this opportunity.  The 
veteran has not alleged that any other records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  Thus, his 
due process rights have not been violated.  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a).

b.  Regulatory background

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110  (West 1991).  

The regulations detailing the requirements for entitlement to 
service connection for PTSD changed during the pendency of 
the veteran's appeal.  Under the old regulations, service 
connection for PTSD required (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and, (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f)  (1997).  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Id.  The amended regulations state that service 
connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD according to the criteria of DSM-IV; (2) a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and, (3) credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1999); see Cohen v. 
Brown, 10 Vet. App. 128, 138  (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The PTSD regulations were 
amended pursuant to the United States Court of Appeals for 
Veterans Claims (Court) decision in Cohen v. Brown, 10 Vet. 
App. 128  (1997).  In Cohen, the Court held that the old 
regulations did not adequately reflect the relaxed 
evidentiary requirements provided by 38 U.S.C. § 1154(b), for 
establishing inservice incurrence of a stressor for combat 
veterans.  Cohen, 10 Vet. App. at 146.  The amended 
regulations do not contain the language pertaining to receipt 
of combat medals and specifically state that lay statements 
by a combat veteran may be sufficient to establish the 
inservice occurrence of a stressor.  38 C.F.R. § 3.304(f) 
(1997) (amended by 38 C.F.R. § 3.304(f)  (1999)); 64 FR 
32807-32808  (June 18, 1999).  The amended regulations also 
do not require a "clear" diagnosis of PTSD, but add the 
requirement that the diagnosis of PTSD conform to DSM-IV.  
Id.  In this case, because the veteran earned the Purple 
Heart and has a current diagnosis of PTSD, the Board finds no 
substantive difference between the old and amended 
regulations as they pertain to the veteran's claim.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


c.  Evidence

Service medical records indicate that the veteran had no 
noted psychiatric problems at the time of his entry into 
service, according to a December 1941 induction medical 
examination report.  A February 1942 physical examination 
report is also negative for any psychiatric problems.

Service treatment notes show that he sustained a laceration 
to his left knee from an enemy bomb fragment in January 1944.  
They also indicate that he had a psychoneurosis, described as 
"anxiety state, moderately severe, manifested by various 
abdominal symptoms."  That condition was deemed incurred in 
the line of duty.  A January 1944 admission record shows that 
he was admitted for his left knee wound, hepatitis, and 
psychoneurosis.  He was discharged to limited duty in April 
1944.

The veteran's August 1945 separation medical examination 
report shows no psychiatric diagnosis or defect.

Service personnel records show that the veteran worked as a 
fire-control electrician and rifle marksman during service.  
He served during World War II and was involved in battles and 
campaigns in Northern Apennines, Po Valley, Algeria-French 
Morocco, Tunisia, Sicily, Naples-Foggia, and Rome-Arno.  He 
received numerous awards and citations, including the Purple 
Heart.

Subsequent to service, an August 1950 VA examination report 
indicates that his psychiatric status was normal at the time 
of that examination.  A January 1960 VA examination report 
also shows no complaint or diagnosis of a psychiatric 
condition.

A January 1993 VA general medical examination report reflects 
that the veteran had "no abnormal mental contents."

An April 1993 statement from a long time acquaintance asserts 
that the veteran served in combat during World War II and 
that he currently had PTSD.  It recounts an episode shortly 
after the veteran's discharge where he was screaming and 
thrashing about.  It states that he had awful dreams, night 
sweats, and flashbacks to his time in combat.

A May 1993 evaluation report from E.Q., MD, reflects 
subjective complaints by the veteran of nightmares of combat, 
depression, and anxiety.  Mental status examination revealed 
good appearance, cooperativeness, and talkativeness.  Thought 
course was mostly normal, with no flight of ideas.  The 
veteran was coherent and rational, with no blocking, 
looseness of associations, or tangentiality.  Thought content 
included no suicidal or homicidal ideation.  Affect was 
anxious and was mood was anxious and depressed at times.  He 
was well-oriented.  Judgment and insight were acceptable.  
Diagnosis was PTSD, delayed onset, with high anxiety and 
depressive episodes.  Desyrel was prescribed.

A May 1993 letter from Dr. E.Q. reflects, as history provided 
by the veteran, the he was in combat during battles in North 
Africa, Sicily, and on D-day.  It reports that he witnessed 
the death of many friends and was personally wounded.  After 
service, the veteran had episodes of nightmares, anxiety, and 
depression, but these did not disable him until his 
retirement from work.  The diagnosis of PTSD was reiterated.

An October 1993 outpatient note from Dr. E.Q. indicates a 
diagnosis of PTSD with no clinical improvement.  The veteran 
reported depression and increased frequency and intensity of 
combat nightmares.  A May 1994 outpatient note from Dr. E.Q. 
reiterates that the veteran had PTSD and that his symptoms 
had slightly increased.  

An October 1993 statement from the veteran, VA Form 21-4138, 
reflects that he was aboard a troop ship convoy, of which 
several ships around him were sunk by enemy submarines.  He 
indicated that he participated in the D-day invasion, during 
which many of his friends were killed.  He reported being in 
combat "day and night" and found it difficult to "remain 
in control of [his] mind."  He reported seeing dead bodies, 
some with holes in their heads.  One of them died in the same 
ambulance that carried the veteran after he was wounded.

A November 1994 VA statement by the Assistant Chief of 
Psychiatry at the VA Medical Center (VAMC) in San Juan, 
Puerto Rico, reflects that the veteran requested a 
clarification of his clinical status.  It reflects that he 
had recurrent nightmares related to his combat experiences.  
He saw friends get killed and he was wounded in action.  
Mental status examination revealed a mild-mannered, neatly-
dressed man.  He was cooperative, coherent, logical, and 
relevant, but not spontaneous.  Affect was blunted, and he 
became tearful when talking about his life and present 
situation.  Mood was sad, but not suicidal or homicidal.  
There was no evidence of delusions or perception disorders.  
He was in contact with reality and well-oriented.  Recent and 
remote memory was intact.  Impression was PTSD symptoms.  He 
was referred for psychological testing.

A December 1994 VA psychological assessment report shows that 
the veteran was given a battery of psychological tests.  
Current complaints were of vivid nightmares of combat, night 
sweats, impaired concentration, and short-term memory 
difficulties.  He reported seeing and smelling dead, bloated 
bodies, being bombed, and seeing fellow ships sunk.  He 
reported that he was frequently unable to recognize familiar 
faces or keep track of what he was saying.  He became clearly 
overwhelmed, anxious, and depressed when requested to report 
on his war experiences.  Objectively, he was cooperative and 
pleasant, had mild-to-moderate anxiety, looked depressed, and 
had some motor retardation.  All testing was reported to be 
valid.  Results revealed feelings of worthlessness, 
hopelessness, and helplessness.  He experienced much anxiety, 
anger, and social discomfort.  Conclusion was that there was 
some support for a diagnosis of PTSD, and that dysthymic 
disorder needed to be ruled out.  There were also strong 
signs of cognitive dysfunction.

A February 1995 VA examination report shows that the veteran 
was evaluated by 2 VA psychiatrists after their review of the 
hospital record.  The report reiterates the events he 
experienced in the war zone, and notes the neuropsychiatric 
diagnosis made in service.  Subjective complaints were of 
combat nightmares, anxiety, and periods where his mind was 
blank, confused, and disoriented.  Objectively, he was clean, 
adequately dressed and groomed, pleasant, cooperative, and 
well-oriented.  Mood was anxious and depressed.  Affect was 
constricted.  Attention and concentration were good.  Speech 
was clear and coherent.  Memory was fair.  He was not 
hallucinating and was not suicidal or homicidal.  Insight and 
judgment were good.  He had good impulse control.  Diagnosis 
was dementia, not otherwise specified, mild, with depressive 
features.  The examiners opined that, despite the veteran's 
symptoms and military exposure to severe situations, he did 
not fulfill the diagnostic criteria for PTSD.

A June 1995 outpatient note from Dr. E.Q. reiterates a PTSD 
diagnosis.
The veteran testified at a personal hearing at the RO in 
November 1995.  During the hearing, he stated that the 
medical evidence showed a diagnosis of PTSD.

An October 1996 VA PTSD examination report shows that the 
veteran's medical record and claims folder were carefully 
reviewed.  It states that it was difficult to interview the 
veteran because of his anger about being denied benefits and 
because of his confusion.  He could not remember things, 
resorting to confabulation.  For example, he stated that he 
was divorced, which was not true.  He also indicated that he 
saw Dr. E.Q. in the Puerto Rico School of Medicine, which was 
not accurate.  The veteran did not mention any specific 
combat stressor and admitted to nightmares of some things 
other than combat.  Objectively, the veteran was 
uncooperative and extremely angry.  He provided many 
contradictions.  He was not delusional, but was obsessed with 
his case.  He tended to get angry, intolerant, and depressed.  
Mood was angry, with underlying depression.  He was oriented 
to person and place, but rather poorly to time.  Memory was 
well-preserved for remote events, but not for recent events; 
immediate recall was almost nil.  Judgment was fair, but 
insight was very poor.  Diagnosis was "organic mental 
syndrome, [not otherwise specified]."

A service casualty list shows that several members of the 
"105th SEP BN CA" were either killed in action or died 
during non-battle.

An April 1997 private psychiatric evaluation report from 
E.R., MD, states that the veteran had anxiety reaction in 
service in 1944 and underwent psychiatric treatment beginning 
in 1993.  He was taking 100mg. Desyrel for PTSD.  Current 
complaints were of irritability, intolerance, disgust, 
anxiety, insomnia, and avoidance of groups and loud music.  
He had frequent nightmares that disturbed his sleep.  He 
cried when talking about blood and injured people.  Mental 
status evaluation revealed that he was alert, had good 
personal hygiene, and had crying spells during the interview.  
He was cooperative and active.  Mood was sad, depressed, 
anxious, and irritable.  Affect was appropriate.  There were 
no hallucinations, delusions, or suicidal or homicidal 
ideation.  There were ideas of helplessness and hopelessness.  
He was coherent and relevant, with no flight of ideas, 
circumstantiality, or tangentiality.  Diagnostic impression 
was PTSD, chronic with delayed onset, and depressive 
disorder, not otherwise specified.

A May 1997 VA PTSD report shows that the RO requested 
psychiatric evaluation of the veteran in response to Dr. 
Roura's report.  It indicates that the veteran was 
interviewed and the medical records and claims file reviewed.  
The veteran indicated that he had seen Dr. Roura on only that 
one occasion.  He was pleasant and cooperative.  The report 
concludes that there was no change warranted in the 
examiners' October 1996 assessment.

d.  Analysis

(i)  Clear and current medical diagnosis

As stated above, to make a successful claim for service 
connection for PTSD, the regulations initially require a 
current diagnosis of PTSD, one that is either "clear,"   
38 C.F.R. § 3.304(f)  (1997), or that conforms to DSM-IV.  
38 C.F.R. § 3.304(f)  (1999).  Because specific requirements 
regarding the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in § 3.304(f), a clear diagnosis of PTSD by a mental health 
professional will be presumed to have been made in accordance 
with the DSM-IV.  Cohen, 10 Vet. App. at 139.

After careful review of the medical evidence, and weighing 
the evidence both for and against the veteran's claim, the 
Board finds sufficient evidence that the veteran currently 
has PTSD.  The evidence in support of the veteran's claim 
consists primarily of the private treatment records from Drs. 
E.Q. and E.R..  Both of these physicians provided a diagnosis 
of PTSD.  Dr. E.Q. concluded that the veteran had PTSD in May 
1993, after interview and mental status examination.  He 
indicated that the veteran was in combat during World War II, 
was injured, and witnessed the death of many friends.  
Current complaints were of nightmares of this combat.  He 
reiterated the PTSD diagnosis in several subsequent 
outpatient treatment notes, dated from October 1993 to June 
1995.  The veteran was prescribed medication for his PTSD 
symptoms.

DR. E.R. also diagnosed PTSD in April 1997.  The Board finds 
this report of high probative value because it resulted from 
a thorough review of the veteran's medical and service 
history and includes the results of mental status 
examination.  It is also one of the most recent medical 
documents of record.

The evidence against the veteran's claims consists mainly of 
VA examination reports dated February 1995, October 1996 and 
May 1997.  These reports concluded that a diagnosis of PTSD 
was not appropriate.  Other VA medical records, including a 
November 1994 VA report from the Assistant Chief of 
Psychiatry, indicate that the veteran had PTSD symptoms.  The 
December 1994 VA psychological testing report also indicates 
that there was some support for a diagnosis of PTSD.  

Overall, the Board finds probative, credible evidence both 
for and against the presence of a current diagnosis of PTSD.  
However, considering the veteran's combat history and the 
fact that a psychoneurosis was diagnosed in service, the 
private medical evidence supporting the veteran's claim is 
not easily dismissed.  The positive and negative evidence in 
this claim is in equipoise.  As such, the Board must give the 
veteran the benefit of the doubt as provided by 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The Board concludes that the 
evidence shows a current diagnosis of PTSD.

(ii)  Occurrence of inservice stressors

The second criterion outlined in § 3.304(f) and the pertinent 
case law is the occurrence of inservice stressors and 
credible evidence establishing that the claimed stressors 
actually occurred.  38 C.F.R. § 3.304(f)  (1999); 38 U.S.C.A. 
§ 1154(b)  (West 1991); Cohen v. Brown, 10 Vet. App. 128  
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98  (1993).  Here, 
the veteran engaged in combat with the enemy during World War 
II, as evidenced by service personnel records.  These records 
indicate that he served during World War II, was employed as 
a rifle marksman, was involved in battles and campaigns in 
Northern Apennines, Po Valley, Algeria-French Morocco, 
Tunisia, Sicily, Naples-Foggia, and Rome-Arno, and received 
the Purple Heart for his combat injury.

The stressors claimed by the veteran include being injured by 
a shall fragment, being in a convoy of ships, some of which 
he witnessed being sunk by the enemy, being bombed, and being 
involved in battles in which he witnessed many of his friends 
die.  The Board finds that these claimed stressors are 
related to his combat and are consistent with the hardships 
of his combat service.  The veteran's stressor allegations 
are also credible.  Therefore, the Board finds that no 
independent verification of the veteran's alleged stressors 
is required.  His own statements are sufficient evidence that 
the alleged stressors occurred.  38 C.F.R. § 3.304(f)  
(1999); 38 U.S.C.A. § 1154(b)  (West 1991).

(iii)  Nexus Evidence
 
The last requirement for service connection for PTSD is 
medical evidence of a causal nexus between the veteran's 
current symptomatology and the verified inservice stressors.  
Id.  The Board finds that this requirement, too, is met.

In particular, the Board notes that the 1993 reports from Dr. 
E.Q. and the 1997 report from Dr. E.R. both provide a 
diagnosis of PTSD based, in part, on the veteran's service 
history of combat stressors.  The 1993 reports note that he 
was involved in many battles during World War II and that he 
witnessed many friends die.  The 1997 report indicates that 
the veteran cried when talking about blood and injured 
people.  Overall, the Board finds that the medical evidence 
of record provides a sufficient nexus between the veteran's 
current PTSD symptomatology and the claimed inservice 
stressors.

e.  Conclusion

After careful review of the record, the Board finds that all 
of the elements for entitlement to service connection for 
PTSD have been met.  The claims file contains sufficient 
evidence of a current diagnosis of PTSD, inservice combat 
stressors that require no independent verification, and a 
nexus between the veteran's PTSD and said stressors.

Accordingly, the Board concludes that the requirements for 
entitlement to service connection for PTSD have been 
satisfied, and, as a result, the veteran's claim is granted. 

II.  New and material evidence to reopen a claim for 
service connection for jaundice due to hepatitis.

a.  Background

In this case, the record shows that the veteran first sought 
entitlement to service connection for jaundice in September 
1945.  The Brecksville, Ohio, RO denied that claim, in a 
September 1945 rating decision.  The veteran did not appeal 
that decision.  As such, that decision is final.  Veterans 
Regulation No. 2 (a), pt. II, par. III; VA Regulation 1008; 
effective January 25, 1936 to December 31, 1957; currently 
38 U.S.C.A. § 7104  (West 1991); 38 C.F.R. § 20.302 (1999).

In June 1993, the veteran submitted a request to reopen his 
previously and finally denied claim for service connection 
for jaundice.  The San Juan, Puerto Rico, RO denied that 
claim, in January 1994.  Since service connection for that 
condition was finally denied in September 1945, new and 
material evidence is required to reopen that claim.  The 
benefit of the doubt in resolving each issue in this case 
shall be given to the claimant.  38 U.S.C.A. § 5107(b)  (West 
1991).
b.  Pertinent regulations

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283; Manio, 1 Vet. App. at 145.  
However, in Hodge v. West, the United States Court of Appeals 
for the Federal Circuit recently held that this third element 
for new and material evidence (i.e. that it raise a 
reasonable possibility of changing the previous disallowance) 
was not a reasonable interpretation of the regulatory 
provisions pertaining to new and material evidence, namely 
38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. 
Cir. 1998).  Therefore, there no longer is a requirement that 
the new evidence provide a "reasonable possibility" of 
changing the outcome of the case.  However, if new and 
material evidence has been presented, the Board must then 
determine if a claim is well-grounded before it may reopen 
the claim and evaluate it on the merits.  Winters w. West, 12 
Vet. App. 203  (1999); Elkins v. West, 12 Vet. App. 209  
(1999).

c.  Evidence

i.  Evidence considered in September 1945

Service medical records note no jaundice at the time of the 
veteran's entry into service.  Outpatient records reflect 
that the veteran was treated for and diagnosed with acute 
hepatitis in January 1944.  A January 1944 service 
hospitalization note shows that he was seen for an assessment 
of jaundice.  The veteran's August 1945 separation medical 
report shows that he had jaundice at the time of that 
examination.

ii.  Evidence submitted since September 1945

An August 1950 VA examination report reflects current 
complaints of repeated attacks of jaundice.  Examination of 
the spleen showed that it was enlarged.  The report indicates 
that the enlarged spleen and history of jaundice warranted 
further study.

A January 1960 VA examination report does not note any 
complaints of or objective signs of jaundice.

A November 1991 VA billing statement shows that the veteran 
was charged for syringes, a blood count, and emergency room 
services.  In a handwritten comment, he indicated that these 
services were rendered due to an attack of jaundice.

The April 1993 statement from a long term acquaintance 
reflects that the veteran had acute hepatitis with associated 
jaundice.  It states that his symptoms were flu-like with 
nausea, vomiting, and tenderness in the right upper abdomen.  
It states that he had 3 attacks of hepatitis in the last 
year.  The statement asserts that the veteran had military 
service in an area with a high incidence of hepatitis B.

A May 1993 evaluation report from E.T., MD, reflects that the 
veteran had hepatitis with jaundice in service in 1944, and 
that he complained of current symptoms of hepatitis.  He 
denied any treatment for any liver problems.  Impression was 
to rule out hepatitis.

An April 1994 VA outpatient record shows that the veteran had 
obstructive jaundice.

A June 1994 VA abdominal ultrasound reflects that there was 
an echogenic triangular area within the right lobe of the 
liver near the dome.  It was of uncertain significance.

A July 1994 submission from the veteran includes a newspaper 
article stating that doctors sometime forget to test pregnant 
mothers for hepatitis and that newborns with infectious 
hepatitis can develop liver disease later in life.

Another July 1994 submission from the veteran consists of 
excerpts from The American Medical Association Encyclopedia 
of Medicine  (1989).  It asserts that the most obvious sign 
of hepatitis is jaundice; that, if a person fails to recover 
from acute hepatitis, it could lead to liver cell damage and 
inflammation; that, world-wide, parts of Asia and Africa have 
20 percent of their population infected with hepatitis; that 
about 10 percent of those with acute hepatitis, go on to 
acquire chronic hepatitis; that chronic hepatitis may lead to 
liver cirrhosis; and that obstructive jaundice occurs when 
bile is prevented from flowing out of the liver due to a 
blockage, such as gallstones.

A September 1994 private medical record shows a medical 
history of hepatitis B.

VA records from October to December 1994 reflect that the 
veteran had chronic hepatitis B.

A November 1994 physician's note from E.P,, MD, states that 
the veteran had jaundice in service and was recommended for 
liver tests.

A December 1994 VA examination report includes a history that 
the veteran had hepatitis in service.  Objective findings 
revealed no stigma of chronic liver disease.  The veteran 
reported right upper quadrant discomfort radiating to the 
back and occasional nausea and vomiting.  Diagnosis was 
history of hepatitis B in 1944 with questionable liver 
cirrhosis.  The examiners requested liver panel results which 
had been recently performed.  

A May 1995 VA discharge summary shows that the veteran 
underwent elective laparoscopic cholecystectomy due to 
cholelithiasis.  A diagnosis of hepatitis B is shown.

During the veteran's November 1995 hearing, he stated that he 
had hepatitis and jaundice in service in 1944.  He testified 
that the earliest treatment for jaundice after service was in 
May 1993.

A September 1996 VA examination report indicates that results 
of hepatitis profile testing revealed that the veteran had 
antibodies of hepatitis A, but that all tests for hepatitis B 
were negative.  Liver function studies were nearly normal or 
grossly normal.  It states that a computed tomography (CT) 
study revealed a normal liver.  Objective findings revealed 
mild tenderness in the upper right quadrant.  Diagnosis was 
hepatitis A with normal liver function.  The report states 
that there was no hepatitis B, as previously recorded.

An August 1998 records review report from L.C., MD, states 
that the veteran had acute hepatitis in service, but that 
recent hepatitis panel revealed hepatitis A and no evidence 
of hepatitis B.  The report states that the veteran was 
status post surgery for gallbladder disease, namely 
gallstones.  Examination revealed mild tenderness of the 
right upper quadrant.  Assessment was that the veteran had 
had a hepatic condition develop in service and that further 
follow-up, including a liver biopsy, was warranted to 
determine a possible viral etiology.

c.  Analysis

(i) New and material evidence

As stated above, the veteran's is seeking to reopen his claim 
for entitlement to service connection for jaundice due to 
hepatitis.

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds 
almost all of the additional evidence recently submitted by 
the veteran is "new" in that it was not before the RO at 
the time of its prior final denial.  However, the additional 
evidence must also be "material" to the issue at hand to 
satisfy the Manio test.  In this case, the RO denied the 
veteran's claim for service connection in 1945 because it 
found no evidence of current jaundice.  Therefore, in the 
present matter, the additional evidence will be considered 
"material," if it is pertinent to the issue of current 
jaundice due to hepatitis.  See 38 C.F.R. § 3.303  (1999).  
To that end, the credibility of the newly submitted evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

After careful review of the record, the Board finds that some 
competent evidence of current jaundice is of record.  The VA 
medical records show that the veteran once had obstructive 
jaundice and initially indicate that he had chronic hepatitis 
B.  Therefore, new and material evidence has been submitted.

(ii)  Well grounded claim

Since new and material evidence has been presented, the Board 
must determine if the veteran's claim for service connection 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304  (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d)  
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the Board finds that the claim is not well 
grounded.

Initially, the Board recognizes that the veteran was 
diagnosed with acute hepatitis and was noted to have jaundice 
in service.  This is shown by service medical records and is 
sufficient evidence of an inservice disease.  Therefore, the 
second element of a well grounded claim is fulfilled.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

In regard to the first element of a well grounded claim, i.e. 
a current disability, an April 1994 VA record indicates that 
the veteran reportedly had obstructive jaundice.  VA 
initially diagnosed the veteran with hepatitis B in December 
1994.  Other diagnoses of hepatitis B in the record were 
based solely on history provided by the veteran.  A diagnosis 
of hepatitis B is also shown in a May 1995 VA discharge 
summary.  However, the medical evidence subsequent to May 
1995, with specific reference to the September 1996 VA 
examination report, is the first to provide results of 
clinical testing for hepatitis B.  The 1996 report shows that 
a CT revealed a normal liver and that hepatitis antibody 
profile testing was negative for hepatitis B.  The diagnosis 
was hepatitis A.  The report specifically states that 
hepatitis B, previously recorded, was not present.

The veteran and his long term acquaintance have submitted 
statements to the effect that the veteran had jaundice in 
service, that he has had other attacks of jaundice, and that 
he currently has gallbladder disease and hepatitis B as a 
result of his jaundice.  These statements are not considered 
by the Board in regard to the diagnosis of a disease or its 
relationship to other diseases because neither the veteran 
nor Mr. [redacted] are shown to be medical professionals.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a veteran 
cannot meet the burden imposed by section 5107(a) as to a 
relationship between his disability and service because lay 
persons are not competent to offer medical opinions).

In light of the above, the Board finds inconsistent evidence 
as to whether the veteran has a current disability involving 
jaundice due to hepatitis.  The most recent medical evidence 
shows no such jaundice and no chronic hepatitis.  The 
American Medical Association Encyclopedia of Medicine 
citations, submitted by the veteran, specifically state that 
only 10 percent of people with acute hepatitis (which the 
veteran had in service) go on to develop chronic hepatitis, 
and that chronic hepatitis is manifested by liver cell 
damage, inflammation, or liver cirrhosis.  None of the 
medical evidence at any time shows that the veteran has any 
liver problems.  As stated above, recent CT of the liver was 
normal.  Nevertheless, there have been diagnoses of jaundice 
and hepatitis and resolving doubt in the veteran's favor, the 
Board finds a plausible basis for concluding that they are 
present (for purposes of determining whether the claim is 
well grounded). 

A well grounded claim also requires that the veteran provide 
evidence that claimed disability is related to his service.  
Caluza, 7 Vet. App. at 506; Epps, 126 F.3d at 1468.  This 
must be medical evidence.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93  (1993).  In this case, there is no competent 
evidence linking any current disability, including jaundice, 
hepatitis A or chronic hepatitis B, to the veteran's service.  
These disorders were not shown to be chronic in service and 
there is no competent evidence of continuity of 
symptomatology in the years following service.  Without 
supporting evidence reflecting either a nexus between current 
disability and service, evidence of chronicity in service, or 
continuity of symptomatology from service, the claim is not 
plausible.  

d.  Conclusion

In light of the above, the Board concludes that the veteran 
has not met the initial burden of presenting evidence of a 
well-grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a)  (West 1991).  As a result, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17  (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it); see also 
Winters w. West, 12 Vet. App. 203  (1999); Elkins v. West, 12 
Vet. App. 209  (1999).

The veteran's representative, in its March 2000 informal 
brief presentation, argued that this case should be remanded 
for consideration of the new and material evidence standard 
provided by 38 C.F.R. § 3.156(a)  (1999), pursuant to Hodge 
v. West, 155 F.3d 1353  (Fed. Cir. 1998).  The Board finds 
that this case was considered under § 3.156(a) and in line 
with Hodge, as evidenced by the RO's May 1999 Supplemental 
Statement of the Case.  Furthermore, as the claim has been 
reopened by the Board and addressed de novo, the 
representative's argument is without merit. 

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384  (1993).  In this case, the RO denied 
this claim based on a lack of new and material evidence.  The 
Board found new and material evidence, but denied the claim 
for service connection as not well grounded.  The veteran was 
not prejudiced by the Board's decision because the Board 
actually granted the portion of the veteran's claim that was 
denied by the RO, i.e. whether new and material evidence had 
been presented.  This was in the veteran's favor.  In any 
event, the veteran was provided all of the laws and 
regulations pertaining to the elements of a claim for service 
connection in the RO's May 1995 Statement of the Case and 
subsequent Supplemental Statements of the Case.  In fact, in 
the RO's January 1994 rating decision that forms the basis of 
this appeal, it specifically stated that service connection 
for jaundice was denied because there was no evidence that 
the veteran currently had residuals of that illness.  The 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of his claim.  
Therefore, any error by the RO in deciding this case based on 
new and material evidence, rather than as being not well 
grounded, was not prejudicial to the veteran.  See Brady v. 
Brown, 4 Vet. App. 203 (1993) (a remand unnecessary where 
error is not ultimately prejudicial to the veteran's claim).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a), to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78  (1995).  Here, a private medical 
report, dated in August 1998, recommended a liver biopsy to 
discover whether or not the veteran had any residuals of his 
inservice hepatitis.  While the Board's duty to assist could 
include authorizing examinations, it does not ordinarily 
authorize and invasive procedure.  This would require the 
veteran's approval and he is obviously free to undergo any 
medical testing or treatment on his own accord and to submit 
any pertinent evidence as part of a request to reopen the 
claim for service connection for jaundice due to hepatitis.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).  



ORDER

Entitlement to service connection for PTSD is granted.

New and material evidence has been submitted to reopen the 
claim seeking entitlement to service connection for jaundice 
due to hepatitis, to this extent the claim is allowed.  

Entitlement to service connection for jaundice due to 
hepatitis is denied as not well grounded.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


